DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 8 are finally objected to because of the following informalities:  
Claim 1, line 5 recites “mixer” where it appears applicant intended “[[mixer]]mixture.”
Claim 1, line 5 recites “middle of riverbed” where it appears applicant intended “middle of a riverbed.” 
Claim 8 recites “odoroussludge” where applicant intended “odorous sludge” instead.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
an optimal dredging depth."
Claim 1 recites the limitation "the riparian zone" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]]a riparian zone." 
Claim 1 recites the limitation "the natural sloping of the river" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the claim will be considered to recite "[[the]]a natural sloping of the river."
In line 12 of claim 1, applicant recites “this period.” It is unclear to what this period refers.  For examination purposes, the claim will be considered to recite “said pre-treatment.”
Claim 1 recites the limitation "the release rate" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the claim will be considered to recite "[[the]]a release rate."
Claim 2 recites the limitation "the sulfide emission flux level" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the claim will be considered to recite "[[the]]a sulfide emission flux level."
Claim 2 recites the limitation "the technical principle of hierarchical control of Sulphur pollution" in line 13-14.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the claim will be considered to recite "[[the]]a technical principle of hierarchical control of Sulphur pollution."
an extension of the stacked sludge."
Claim 4 recites the limitation "said pile is a cedar pile” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the claim will be considered to recite "said piles [[is a]]are cedar piles."
Claim 4 recites the limitation "the cedar pile is…” in line 9.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the claim will be considered to recite "the cedar piles [[is]]are…."
Claim 4 recites the limitation "the pile is flat” in line 10.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the claim will be considered to recite "the piles [[is]]are flat."
Claim 8 recites the limitation "the deposit” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the claim will be considered to recite "[[the]]a deposit."
Claim 9 recites the limitation "the deposit” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the claim will be considered to recite "[[the]]a deposit."
Claim 11 recites the limitation "the deposit” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the claim will be considered to recite "[[the]]a deposit."
Claims 3, 5-7 and 10 are rejected as depending from a rejected claim.
Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Per claim 1, while it is known in the art to provide an ecological remediation method for controlling sulphur pollution in black and odorous sludge of a river, said method comprising the following steps: Step 1: Determining [[the]]an optimal dredging depth of the black and odorous sludge in the middle of a riverbed of the river; dredging a contaminated sludge and stacking it on both banksides of the river (see, for example, US 5,481,815 to Murphy et al.); in the examiner’s opinion, the prior art fails to teach or render obvious the method further comprising: building a slope with slope protection and slope toe reinforcement along [[the]]a riparian zone; wherein the slope with the stacked sludge is built in a proportion of 1:3 - 5 with respect to the natural sloping of the river; Step 2: Pre-treatment of the contaminated sludge on the slope of the banksides; stacking the sludge on the banksides for solarization and plowing the surface layer of the sludge during [[this period]]said pre-treatment; spraying a compound ameliorant into the sludge during- plowing; said compound ameliorant is a [[mixer]]mixture of slaked lime and iron-ore slag; Step 3: Planting an aquatic vascular plant community on the banksides after said pre-treatment of the contaminated sludge on the slope.

Conclusion   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
03/07/22